Title: To James Madison from Louis-André Pichon, 26 July 1803
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Georgetown. 7. Thermidor an 11. (26. Juillet 1803.)
J’ai l’honneur de solliciter par vôtre intermédiaire la bienveillance de Mr. le Président des Etats-Unis, en faveur du Capitaine d’un navire marchand français qui se trouve à Norfolk soumis à l’action des loix des Etats-Unis dans un cas qui, j’ose l’espèrer, paraitra à Mr. le Président susceptible de toute la mitigation qu’il sera en son pouvoir d’y apporter. Le Capitaine Cloupet, commandant le navire français la Josephine, et venant de relâche du Port au Prince à Norfolk, avait abord trois passagers français, dont chacun avait un domestique noir. Ces derniers aussitôt leur arrivée ont été arretés et emprisonnés à Portsmouth. Sur la réclamation qui en a été faite par le commissaire de la République à Norfolk, et sur son certificat que le navire originairement destiné pour la Martinique avait relâché à Norfolk par accidents de mer, ils ont été mis en liberté, moyennant caution qu’ils seraient exportés hors de l’Etat; ce qui a été effectué. Mais actuellement, Monsieur, le Collecteur de Norfolk exige du Capne. Cloupet, une amende de 3,000. Dollars.
Je prens donc la liberté, Monsieur, de vous prier d’intéresser Mr. le Président à la position du Capne. Cloupet. Les circonstances de son arrivée, et la manière dont les autorités de l’Etat de Virginie ont agi envers les noirs, prouvent que l’offense était accidentelle et involontaire et qu’il mérite toute la faveur dont les loix des Etats Unis permettent d’user en pareil cas.
Je profiterai de cette occasion, Monsieur, pour présenter à vôtre humanité et à celle de Mr. le Président une autre demande qui m’est suggèrée par les circonstances où se trouvent quelques colonies de la République française et notamment St. Domingue. Il est très probable, Monsieur, que beaucoup d’habitans de cette Colonie se refugieront aux Etats-Unis avec des personnes dont ils ignorent que l’importation est prohibée par le Gouvernement fédéral. Il serait bien désirable, Monsieur, que les officiers des Etats-Unis fussent autorisés à ne pas procéder, en pareil cas, avec toute la rigueur des loix et à permettre aux français qui se trouveraient les avoir involontairement trangressées, des arrangemens qui, en Satisfesant ces loix, fussent en même tems—analogues à leur situation malheureuse. Je recommande, Monsieur, à vos bontés, le contenu de cette lettre, et je vous prie d’aggréer l’assurance de mon respect et de ma haute considération.
L. A. Pichon
 
Condensed Translation
Requests JM’s help in gaining the favor of the president for a French merchant captain who is the subject of a lawsuit in federal court at Norfolk. Captain Cloupet, commander of the French ship Josephine, put into Norfolk after a voyage from Port-au-Prince. The ship carried three French passengers, each of whom had a black servant. These last were arrested and imprisoned at Portsmouth on their arrival. The French commissary at Norfolk protested this action, and upon his assurance that the ship, originally headed to Martinique, had landed at Norfolk accidentally, the blacks were set at liberty on the condition that they would be sent out of the state; this was done. However, the collector at Norfolk levied on Captain Cloupet a fine of $3,000. Asks JM to intercede with the president on Cloupet’s behalf. The circumstances of his arrival and the manner in which the Virginia authorities have acted toward the blacks prove that the transgression was accidental and involuntary and that Cloupet deserves all the protection that U.S. law allows in similar cases.
Uses this opportunity to present another demand suggested by the current conditions in some French colonies, especially Saint-Domingue. Since it is very probable that many of the inhabitants of that colony who will seek refuge in the U.S. are ignorant of the fact that the persons accompanying them are prohibited by the federal government from entering the country, requests that U.S. officials be authorized not to proceed in such cases with all the rigor of the law, but to permit those French citizens who will find themselves involuntarily breaking the law such arrangements as will satisfy the law’s requirements.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). In a clerk’s hand, signed by Pichon; docketed by Wagner.


